Citation Nr: 1710886	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  04-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement from July 11, 2009.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1986.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By way of background, in February 1987, the RO granted service connection for left knee arthritis and assigned a non-compensable rating.  In January 2001, the Veteran applied for an increase in rating.  In January 2010, the RO granted a 10 percent rating, effective November 12, 2003 and a 30 percent rating, effective November 18, 2008.  In a March 2010 Supplemental Statement of the Case, the RO denied the Veteran's increase in excess of 30 percent.  In July 2010, the Board remanded the Veteran's claim for further development.  

In November 2013, the Board granted 10 percent for the Veteran's left knee disability prior to November 12, 2003; denied an excess of 10 percent for November 12, 2003 to July 9, 2008; and assigned a 100 percent rating from July 10, 2008 to July 10, 2009 following a total left knee replacement.  The Board remanded the issues of a rating in excess of 30 percent from July 11, 2009 and for a TDIU.  


FINDINGS OF FACT

1. The Veteran's left knee disability manifests since July 11, 2009 with range of motion of zero degrees extension to not less than 100 degrees flexion; with symptoms of weakened movement, pain, swelling, and flare-ups; but, without muscle atrophy, ankylosis, clinical indications of recurrent patellar dislocation, and/or impairment of the tibia or fibula.

2. The Veteran is service-connected for total left knee replacement rated at 30 percent; right knee arthritis, rated as 10 percent disabling; and surgical scars, left knee associated with traumatic arthritis, left knee, status post knee arthroplasty, rated as non-compensable; his combined rating is 40 percent. 

3. The Veteran is not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 30 percent for a left knee disability from July 11, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2016).
2. The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).
A. Duty to Notify
The Veteran originally submitted a claim for increased rating for his left knee in January 2001.  In December 2001, June 2007 and August 2010, the RO provided notices that fully addressed all elements for an increased rating.  Accordingly, no further notice is required.  With respect to the claim for a TDIU, in an October 2015 letter, sent prior to the October 2016 initial unfavorable decision, the RO advised the Veteran of the evidence and information necessary to substantiate a TDIU claim as well as the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  The Board finds that VA has satisfied its duty to notify.
B. Duty to Assist 
The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, lay statements, post-service VA treatment records, and identified private treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  VA outpatient treatment records suggested that the Veteran was to undergo a revision surgery on the left knee at a private facility.  In October 2015, the RO requested that the Veteran authorize recovery of records of this procedure, but no response was received.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In February and April 2016, the Veteran underwent VA examinations for a left knee disability.  The adequacy of the exams will be discussed below. 
The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).
II. Increased Rating Claim

The Veteran served as a U.S. Army tracked vehicle repairer.  In November 2016, the Veteran contended that his left knee disability is more severe than is contemplated by the current rating and that he is unable to work because of this disability. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet. App. 158 (2016).  The Board attempts to determine the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2016).
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 
Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Before the Board can rely on medical examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  A VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  The duty to assist does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.  See 38 U.S.C. § 5107 (a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328   (Fed.Cir.2009).

Left Knee Disability
As a preliminary matter, the Board finds that the VA examinations in 2016 are adequate as they were based on an accurate summary of the history of in-service injury, post-service surgery, post-service history of treatment, consideration of the Veteran's lay statements, and a thorough clinical examination with observations applicable to the rating criteria.  Although the right knee is deficient, service-connected, and rated for disability, both VA examinations did include assessment of both knees.  Examiners did assess the left knee under weight bearing conditions.  Finally, although all range of motion measurements were performed under active motion, it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran.  Thus, the absence of measurements of passive motion in the medical examination was harmless, and not prejudicial to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261 (b)(2) (West 2014). 
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 
In February 1987, the Veteran's left knee disability was rated non-compensable effective August 1986 under Diagnostic Code 5010, covering traumatic arthritis.  Diagnostic Code 5010 indicates that traumatic arthritis is to be rated according to the criteria governing degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In July 2008, the Veteran underwent a total left knee replacement.  In November 2008, in order to obtain a higher rating, the Veteran submitted additional evidence.  In January 2010, the RO increased the rating to 10 percent effective November 2003 and changed the Veteran's Diagnostic Code for his left knee disability effective November 18, 2008.  The RO rated the disability under Diagnostic Code 5055, covering total knee replacements, which was more representative of the Veteran's disability as of that date.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The minimum rating of 30 percent for a total knee replacement exceeds the combined 10 percent rating the Veteran was receiving for his left knee arthritis prior to the January 2010 rating decision; and therefore, the change in Diagnostic Code did not result in a reduction in compensation.  See id.; 38 C.F.R. § 4.71a, Diagnostic Code 5055.  As such, the Board finds the change in Diagnostic Code was appropriate in this instance.  In light of the change, in evaluating the ratings assigned after July, 11 2009, the Board will first address the rating criteria under Diagnostic Code 5055, followed by any other potentially applicable diagnostic criteria.
From July 11, 2009, the Veteran's left knee disability has been assigned a 30 percent rating under Diagnostic Code 5055, governing total knee replacements.  Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.
Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.  Under Diagnostic Code 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 degrees and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Under Diagnostic Code 5261, a 40 percent rating is warranted for extension limited to 30 degrees and a 50 percent rating is warranted for extension limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Lastly, under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
During this period, the Veteran has complained of knee discomfort, mild to intermediate left knee pain, residual weakness, decreased range of motion, flare-ups of the knee during prolonged walking and/or standing, numbness, stiffness, and swelling, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In February and April 2016, the Veteran was provided with VA examinations.  The examiners noted that the Veteran complained of aching, pain, stiffness, flare-ups during prolonged walking and/or standing, swelling and numbness.  The February and April examiners found the Veteran to have flexion to 110 and 100 degrees, respectively, and extension to 0 degrees.  The Veteran experienced pain on flexion.  After three repetitive testing, the examiners did not observe further loss of function.  
The exams were not performed during flare-ups; however, based on the Veteran's statements, the February examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's ability.  Neither examiner found evidence of ankyloses or patellar dislocation.  Muscle strength on the left side was noted to be normal (5/5) with no muscle atrophy.  The February examiner found that the Veteran's left knee had medial and lateral instability (1+).  In April, the examiner found the Veteran's left knee to have normal instability.   There is no evidence that the examination reports are not competent or credible; and therefore, they are entitled to significant probative weight concerning the severity of the left knee disability during this period.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Treatment records from this time are silent for any notations of malunion or nonunion of the tibia or fibula, ankylosis, weakness of the left lower extremity or chronic severe pain.
In weighing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 30 percent for the period from July 11, 2009 forward is warranted.  Beginning with the three Diagnostic Codes used to rate intermediate levels of impairment, there is no objective medical evidence, either in the VA examination report or treatment records, of limitation of extension of the left knee to greater than 30 degrees, which is necessary for a rating in excess of 30 percent to be assigned based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  While the Veteran has noted limitation of motion is present, he has not provided any percentage or degree estimates concerning limitation of extension during this period.  Thus, for the purposes of rating the disability based on limitation of extension, these statements are of minimal probative value, and are outweighed by the specific measurements noted in the VA examination report and treatment records.  Although the Veteran reported flare-up pain after extended walking or standing which likely caused him to limit this activity, the examiners noted that they were medically unable to assign a quantitative value for a reduced range of motion without examining the Veteran under those conditions.  The Veteran reported reduced endurance and increased discomfort but not a more limited range of motion.  Thus, an increased rating in excess of 30 percent is not warranted under Diagnostic Code 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261.
Concerning Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the left knee.  The Veteran has not alleged that his left knee is permanently fixed in a particular position, and the VA examiners affirmatively noted that ankylosis was not present.  Range of motion testing also shows that the Veteran is able to move his left knee, which proves his left knee is not ankylosed for VA purposes.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). 
With respect to Diagnostic Code 5262, there is no competent medical evidence of nonunion of the tibia or fibula.  Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion and use of a brace is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Notably, other Diagnostic Codes potentially applicable to knee disabilities are not mentioned in Diagnostic Code 5055 for post-placement of prostheses. 
Finally, a 60 percent rating under Diagnostic Code 5055 is not warranted in this case. While the Veteran has complained of pain, his pain has not been noted to be severe in either the VA examination reports or the treatment records associated with the file.  The 2016 VA examiners found there to be flexion to 110 and 100 degrees and extension to 0 degrees, despite the presence of pain, neither of which are compensable degrees of limitation.  38 C.F.R. § 4.71a, Plate II.  Further, although the Veteran has complained of weakness in the left knee, the VA examiners noted that muscle strength in the left lower extremity was 5/5.  There is no objective medical evidence that the Veteran's disability is characterized by weakness in the left lower extremity.  As such, the Board finds that the objective medical evidence showing that the Veteran has full muscle strength in the left knee outweighs his lay statements concerning weakness.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the level of severity contemplated by a 60 percent rating for severe pain and weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.
In evaluating the Veteran's level of disability for this period, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  However, the VA examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the examiners specifically considered these factors, and their effects, when providing the assessment of the Veteran's range of motion.  As such, the Board finds that the Veteran's statements concerning additional functional impairment due to these factors are outweighed by the examiners' findings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
Regarding the single notation of mild instability, under Diagnostic Code 5257, slight instability is assigned a 10 percent rating, moderate 20 percent, and severe 30 percent.  The terms "slight," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  The stability test ranges from normal, 1+, 2+, and 3+, respectively.  The Veteran's February test showed slight instability, 1+.  Under Diagnostic code 5257, slight instability corresponds to 10 percent rating which is less than the Veteran's current 30 percent rating.  A separate rating is not warranted because the minimum rating contemplates a moderate level of dysfunction, because Diagnostic Code 5055 does not mention Diagnostic Code 5257, and because the mild instability was not observed on a second examination.
No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5260, 5263.  All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating in excess of 30 percent from July 11, 2009 forward under Diagnostic Code 5055.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.
III. Extra-schedular consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the AOJ is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then, either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The first Thun element is not satisfied here. The Veteran's left knee disability is manifested by limitation of motion, pain, aching, tenderness, stiffness, weakness, swelling, mild instability, limitations on walking and standing, and flare-ups.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5263.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). 
For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  While some of the Veteran's symptoms are not explicitly mentioned in the rating criteria, such as limitations on walking and standing, they are inherently contemplated by the criteria.  The Veteran's limitations on walking and standing is largely attributed to his knee pain, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion or residuals of a total knee replacement.  38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5055.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extra-schedular consideration is not warranted.
Finally, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for a total left knee replacement; right knee arthritis; and surgical scars, left knee associated with traumatic arthritis, left knee, status post, knee arthroplasty.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.
Further, there is no lay or medical evidence indicating that the Veteran's left knee disability combines or interacts either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
IV. TDIU Claim
In its November 2013 remand, the Board identified the applicability of Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part and parcel of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.    
The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).
Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 
In this case, the Veteran has the following service connected disabilities: total left knee replacement, rated at 30 percent; right knee arthritis, rated as 10 percent; and surgical scars, left knee associated with traumatic arthritis, left knee, status post, knee arthroplasty with a non-compensable rating.  His combined rating is 40 percent.  Therefore, the Veteran does not meet the statutory criteria for a TDIU.
In a related provision, 38 C.F.R. § 4.16 (b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  The rating agency must consider the Veteran's education and vocational skills but not the existence or degree of nonservice-connected disabilities or age.  38 C.F.R. §§ 4.16, 4.19. 
As provided for in section 4.16 (b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) are not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services. 
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
In November 2013, the Board remanded the Veteran's claim instructing the RO to consider the Veteran's TDIU claim and provide the Veteran the appropriate application form and VCAA notice.  In October 2015, the RO complied with the Board's remand requests.  However, the Veteran did not return the application form and, in October 2016, the RO denied the Veteran's TDIU claim.  
Based on the evidence of record, the records are silent for any cognitive dysfunction, and the Veteran reported that he is able to drive an automobile.  His knee limitations have not been shown to impair functions such as the use of a telephone or computer keyboard or handling documents.  In February and April 2016, VA examiners assessed the level of impairment imposed by the left knee disability and found that the Veteran would not be able to perform his previous occupation as a truck driver and mechanic because of the left knee limitations.  The Veteran is limited to perform prolonged walking, standing and heavy lifting.  The Veteran reported that he completed high school.  The Board finds that the limitations imposed only by his service-connected knee disabilities do not alone preclude other forms of substantially gainful but less physically demanding employment that does not require heavy manual labor or extended walking or standing.  Therefore, referral for a TDIU on an extra-schedular basis is not warranted. 
ORDER

Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement from July 11, 2009 is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.


__________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


